Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/23/22.  These drawings are acceptable.

Response to Arguments
Claims 33-42 have been added.
Claims 17-21, 23, and 25 have been canceled.
Applicant’s arguments/remarks, see pages 10-14, filed 2/23/22, with respect to claims 16, 22, 24, and 26-42 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 11/29/21 has been withdrawn. 

Allowable Subject Matter
Claims 16, 22, 24, and 26-42 are allowed as explained above.
The following is an examiner’s statement of reasons for allowance: 
	The claims 16, 22, 24, and 26-42 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 16, 33, and 37, including every structural element recited in the claims, especially the concept of two sets of two coaxial ferromagnetic surface for winding the magnetic link including a first set, a second set, a first part, a second part, a third part, a fourth part, a coupling member with transmission 
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
SK
3/2/22
/SANG K KIM/           Primary Examiner, Art Unit 3654